Citation Nr: 0413904	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for herpes 
zoster of the eye.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The May 2003 rating decision granted compensation under 
38 U.S.C.A. § 1151 for herpes zoster of the eye, and assigned 
a noncompensable disability rating.  In a Notice of 
Disagreement filed in June 2003, the veteran expressed 
disagreement with the disability rating assigned, and 
contended that due to his herpes, he sustained nerve damage 
in his face.  In his substantive appeal, the veteran stated 
that his herpes had spread to his head and face, his skin was 
inflamed, and he experienced severe pain in his nerve endings 
on his head and face.  The RO should consider the veteran's 
contentions as new claims of service connection as secondary 
to his service-connected herpes zoster.

The issue on appeal is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
should issue another letter to the veteran to ensure 
compliance with all notice and assistance requirements set 
forth in the VCAA and its implementing regulations.  The RO 
should specifically note the evidence or information that is 
needed to substantiate a claim for an increase, and the 
responsible party for obtaining such evidence necessary to 
substantiate the claim.  The RO should also inform the 
veteran to submit any and all evidence in his possession to 
support his claim.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary as to the issue of an 
initial compensable rating for herpes zoster.  The Board 
notes that since the issuance of the Statement of the Case in 
November 2003, the veteran was afforded two VA examinations 
(skin and ophthalmology) in January 2004 in which several 
diagnoses were rendered as related to the veteran's herpes 
zoster.  The evidence of record also contains additional 
treatment records from the Portland VA Medical Center.  The 
RO has yet to consider this new evidence in assigning a 
disability rating for the veteran's herpes zoster; therefore, 
the RO shall do so, and afford the veteran a new VA 
examination if so warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  After conducting any additional 
indicated development, including 
another VA examination if warranted, 
the RO should consider the new evidence 
submitted and readjudicate the 
veteran's claim of entitlement to an 
initial compensable rating for herpes 
zoster.  If the determination of this 
claim remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




